COOK, Judge
(dissenting):
Appellant submits that vacation of the suspension of the bad-conduct discharge was improper because the special court-martial convening authority appointed a hearing officer, and a written statement detailing the evidence relied upon and the reasons for the vacation were not given to him. In my dissent in United States v. Bingham, 3 M.J. 119, 124 (C.M.A.1977), I set out the reasons that impel me to conclude that a special court-martial convening authority can appoint a hearing officer. As to the statement of evidence and reasons for the order of vacation, the record of the proceedings submitted to the appellate authorities contains a statement by the special court-martial convening authority to the effect that a search of appellant’s quarters produced a residue of an opiate and appellant orally confessed to the use of heroin. For the reasons set out in my dissent in United States v. Bingham, supra, and United States v. Rozycki, 3 M.J. 127 (C.M.A.1977), this record of the vacation proceedings complied with the requirements of Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972). I would, therefore, affirm the decision of the United States Army Court of Military Review.